Case: 12-11553   Date Filed: 02/22/2013   Page: 1 of 3

                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT

                      ________________________

                            No. 12-11553
                        Non-Argument Calendar
                      ________________________

                    D.C. Docket 9:06-cr-80158-KLR-1

UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

SUSAN MASILOTTI,
PAUL MASILOTTI,
                                            Third Party Claimants-Appellants,

ANTHONY R. MASILOTTI,

                                                                     Defendant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (February 22, 2013)

Before BARKETT, WILSON and ANDERSON, Circuit Judges.

PER CURIAM:
                Case: 12-11553       Date Filed: 02/22/2013      Page: 2 of 3




       Susan and Paul Masilotti (“appellants”) appeal the district court’s denial of

their Fed. R. Civ. P. 60(b) motion to vacate an order of forfeiture entered in

Anthony Masilotti’s criminal case, and their motion for reconsideration of the

denial.

       A claimant must have some sort of property interest in the forfeited property

to have standing to contest a forfeiture. 1 United States v. $38,000.00 Dollars in

U.S. Currency, 816 F.2d 1538, 1544 (11th Cir. 1987). Here, the appellants

voluntarily executed consent orders relinquishing any right, title, or interest and

claims to the properties identified in those consents and, thus, they lack standing to

challenge the forfeiture of those properties.

       Moreover, the appellants also lack standing because they failed to timely file

third-party petitions and pursue ancillary proceedings. See 21 U.S.C. § 853(n)(2)

(requiring third-party claimants to file a petition for a hearing to adjudicate their

interests in the forfeited property “within thirty days of the final publication of

notice [of forfeiture]”); Libretti v. United States, 516 U.S. 29, 44 (1995) (“[T]hird-

party claimants can establish their entitlement to return of the [forfeited] assets

only by means of the hearing afforded under 21 U.S.C. § 853(n).”). If a third party

fails to file a § 853(n)(2) petition within the prescribed thirty-day deadline, her

       1
        We review de novo questions about our subject matter jurisdiction, including standing.
United States v. Davenport, 668 F.3d 1316, 1319 (11th Cir. 2012).

                                               2
                 Case: 12-11553        Date Filed: 02/22/2013       Page: 3 of 3

interests in the property are forfeited. United States v. Marion, 562 F.3d 1330,

1336 (11th Cir. 2009).

       Accordingly, because the appellants lack standing, we vacate the judgment

of the district court and remand with instructions to dismiss the entirety of the Rule

60(b) motion for lack of jurisdiction.2

       VACATED and REMANDED.




       2
          Because we find that the appellants lack standing, we need not address the appellants’
substantive arguments that (1) the court had jurisdiction to vacate a forfeiture order; (2) the
forfeiture order is improper in light of Skilling v. United States, 130 S.Ct. 2896 (2010); (3) the
court did not address the substantive merits of their claim; (4) the court had jurisdiction to
consider a forfeiture that was accomplished through the Internal Revenue Service’s
administrative forfeiture authority; (5) the court failed to afford them de novo review of the
entire record and their objections; and (6) the forfeiture violates the Eighth Amendment. We
also need not address the government’s contention that the appeal was not timely filed.

                                                 3